DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
Claims 1 and 7 of this application are patentably indistinct from claims 1, 9, and 19 of Application No. 14/856,633.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Response to Arguments
Applicant’s arguments, received in the 01/04/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1, 3-5, 7, 9-11, 13, and 14 have been considered but are moot because the new grounds of rejection do not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations "a gate of each of the fifth to eighth transistors being coupled to an output of the first amplifier" must be shown or the feature(s) canceled from the claim(s).  See claim 1, lines 24-25.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the Claims
As to Claims 2, 6, 8, and 12:
Canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0233856 to Wasekura in view of U.S. Patent Application Publication No. 2016/0065087 to Nagaoka.
As to Claim 1:
Wasekura discloses, in FIG. 1:
a power control circuit comprising: 
first to fourth transistors (11) each having a main emitter ("E"), a collector ("C"), and a sense emitter ("SE";  ¶ [0012] - ¶ [0024];  where each transistor in "drive device 1" of Wasekura is one of four instances of "driver ICs" disclosed below in Nagaoka;  ¶ [0014]); 
first to fourth diodes (14) respectively provided to the first to fourth transistors (where each diode in "drive device 1" of Wasekura is one of four instances of "driver ICs" disclosed below in Nagaoka), 
the first to fourth diodes each being coupled between the collector and the main emitter of a respective transistor of the first to fourth transistors (15;  ¶ [0025] - ¶ [0030]); . . . 
. . . first to fourth amplifiers (49) each having a first input ("+") and a second input ("-"), 
the first input being coupled to the sense emitter of the respective transistor of the first to fourth transistors (at node "b"), 
the second input being coupled to the main emitter of the respective transistor of the first to fourth transistors (at node "d"); 
a first resistor (22) disposed between the sense emitter (b) of the first transistor and a third node (respective instance of node in common with 22, 31); 
a second resistor (22) disposed between the sense emitter (b) of the second transistor and a fourth node (respective instance of node in common with 22, 31); 
a third resistor (22) disposed between the sense emitter (b) of the third transistor and a fifth node (respective instance of node in common with 22, 31); 
a fourth resistor (22) disposed between the sense emitter (b) of the fourth transistor and a sixth node (respective instance of node in common with 22, 31); 
fifth to eighth transistors (respective instances of 31) each disposed between a respective node of the third to sixth nodes and the second power supply (62), 
a gate (respective instances of gate at "S6") of each of the fifth to eighth transistors being coupled to an output of the first amplifier (at "S6"); and . . . 
However, Wasekura is not used to disclose:
 . . . a first power supply coupled to the collectors of the first and third transistors; 
a second power supply coupled to the main emitters of the second and fourth transistors; 
a first node to be coupled to a load, the first node being coupled to the main emitter of the first transistor and the collector of the second transistor; 
a second node to be coupled to the load, the second node being coupled to the main emitter of the third transistor and the collector of the fourth transistor; . . . 
 . . . a control circuit that controls the first to fourth transistors based on voltages of the third to sixth nodes 
wherein when a current flows from the second diode to the fourth transistor through the load, 
the control circuit estimates a current value from the first node to the second node using the voltage of the sixth node.  
Nagaoka discloses, in FIGs. 1, 10, & 11:
. . . a first power supply (disclosed above in Wasekura as 61;  and herein as node in common to collectors of 6a, 6b) coupled to the collectors of the first and third transistors (6a, 6b;  ¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]); 
a second power supply (disclosed above in Wasekura as 62;  and herein as node in common to emitters of 6d, 6e) coupled to the main emitters of the second and fourth transistors (6d, 6e;  ¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]c); 
a first node (node common to 6a, 6d) to be coupled to a load (M), 
the first node being coupled to the main emitter of the first transistor (6a) and the collector of the second transistor (6d;  ¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]); 
a second node (node common to 6b, 6e) to be coupled to the load (M), 
the second node being coupled to the main emitter of the third transistor (6b) and the collector of the fourth transistor (6e;  ¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]); . . . 
. . . a control circuit (42, 44) that controls the first to fourth transistors based on voltages of the third to sixth nodes (¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052])
wherein when a current flows from the second diode to the fourth transistor through the load , 
the control circuit estimates a current value (¶ [0028] - ¶ [0030]) from the first node to the second node using the voltage of the sixth node (¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the semiconductor device, disclosed by Wasekura; by incorporating the current detecting circuit for a power element, disclosed by Nagaoka; in order to provide a current detecting circuit that detects a current value through a power element and transmits a detection signal to a control circuit in every cycle of the carrier (Nagaoka; Abstract).  
Each driver IC (Nagaoka, FIG. 11,  43) corresponds to one of the driver IC’s (43a, 43b,  . . . 43e, 43f) in FIG. 10 and further, respectively corresponds to an instance of driver device (1) in Wasekura, FIG. 1.  In instant claims 1 and 7, first through fourth instances of transistors, diodes, resistors, etc. or fifth through eighth instances of transistors  . . . are disclosed as respective instances of corresponding devices in Wasekura, FIG. 1, instantiated at respective locations for driver IC’s in FIGs. 10 and 11, and by way of background, in FIG. 1 in Nagaoka.
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising: 
fifth to eighth amplifiers each coupled to the respective node of the third to sixth nodes, 
wherein the control circuit controls the first to fourth transistors based on output voltages the fifth to eighth amplifiers.  
However, Wasekura further discloses, in FIG. 1:
further comprising: 
fifth to eighth amplifiers (46) each coupled to the respective node of the third to sixth nodes (¶ [0034] - ¶ [0043]), 
wherein the control circuit controls the first to fourth transistors based on output voltages the fifth to eighth amplifiers (¶ [0044] - ¶ [0054], ¶ [0057] - ¶ [0062]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the first to fourth transistors each comprises ninth and tenth transistors, 
wherein an emitter of the ninth transistor is the main emitter and an emitter of the tenth transistor is the sense emitter, and 
wherein a collector of the ninth transistor is coupled to a collector of the tenth transistor and a gate of the ninth transistor is coupled to a gate of the tenth transistor.  
However, Wasekura further discloses, in FIG. 1:
wherein the first to fourth transistors each comprises ninth (12) and tenth transistors (13), 
wherein an emitter of the ninth transistor ("E") is the main emitter and an emitter of the tenth transistor  is the sense emitter ("SE;"  ¶ [0012] - ¶ [0024]), and 
wherein a collector of the ninth transistor is coupled to a collector of the tenth transistor (at "C") and a gate of the ninth transistor is coupled to a gate of the tenth transistor (at "G";  ¶ [0012] - ¶ [0024]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein, the second power supply has lower voltage than the first power supply.  
However, Wasekura further discloses, in FIG. 1:
wherein, the second power supply has lower voltage than the first power supply (¶ [0012] - ¶ [0024]).  
As to Claim 7:
Wasekura discloses, in FIG. 1:
a power control circuit comprising: 
first to fourth MOS transistors (11) each having a main source ("E,"  ¶ [0018]), a drain ("C"), and a sense source ("SE";  ¶ [0012] - ¶ [0024];  where each transistor in "drive device 1" of Wasekura, ¶ [0014],  is one of four instances of "driver ICs" disclosed below in Nagaoka 3, 43); 
first to fourth diodes (14) respectively provided to the first to fourth MOS transistors (where each diode in "drive device 1" of Wasekura is one of four instances of "driver ICs" disclosed below in Nagaoka), 
the first to fourth diodes each being coupled between the drain and the main source of a respective MOS transistor of the first to fourth MOS transistors (15;  ¶ [0025] - ¶ [0030]); . . . 
 . . . first to fourth amplifiers (49) each having a first input ("+") and a second input ("-"), 
the first input being coupled to the sense source of a respective MOS transistor of the first to fourth MOS transistors (at node "b"), 
the second input being coupled to the main source of the respective MOS transistors of the first to fourth MOS transistors (at node "b"); 
a first resistor (22) disposed between the sense source (b) of the first MOS transistor (disclosed below in Nagaoka as 6a;  and herein as a respective instance of 11) and a third node (respective instance of node in common with 22, 31); 
a second resistor (22) disposed between the sense source (b) of the second MOS transistor (disclosed below in Nagaoka as 6d;  and herein as a respective instance of 11) and a fourth node (respective instance of node in common with 22, 31); 
a third resistor (22) disposed between the sense source (b) of the third MOS transistor (disclosed below in Nagaoka as 6b;  and herein as a respective instance of 11) and a fifth node (respective instance of node in common with 22, 31); 
a fourth resistor (22) disposed between the sense source (b) of the fourth MOS transistor (disclosed below in Nagaoka as 6e;  and herein as a respective instance of 11) and a sixth node (respective instance of node in common with 22, 31); 
fifth to eighth MOS transistors (respective instances of 31) each disposed between a respective node of the third to sixth nodes and the second power supply (62), 
a gate (respective instances of gate at "S6") of each of the fifth to eighth MOS transistors being coupled to an output of a respective amplifier of the first to fourth amplifiers (at "S6"); and . . . 
However, Wasekura is not used to disclose:
 . . . a first power supply coupled to the drains of the first and third MOS transistors; 
a second power supply coupled to the main sources of the second and fourth MOS transistors; 
a first node to be coupled to a load, 
the first node being coupled to the main source of the first MOS transistor and the drain of the second MOS transistor; 
a second node to be coupled to the load, 
the second node being coupled to the main source of the third MOS transistor and the drain of the fourth MOS transistor; . . . 
 . . . a control circuit that controls the first to fourth MOS transistors based on voltages of the third to sixth nodes, 
wherein when a current flows from the second diode to the fourth MOS transistor through the load, 
the control circuit estimates a current value from the first node to the second node using the voltage of the sixth node.  
Nagaoka discloses, in FIGs. 1, 10, & 11:
 . . . a first power supply (disclosed above in Wasekura as 61;  and herein as node in common to collectors of 6a, 6b) coupled to the drains of the first and third MOS transistors (6a, 6b;  ¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]); 
a second power supply (disclosed above in Wasekura as 62;  and herein as node in common to emitters of 6d, 6e) coupled to the main sources of the second and fourth MOS transistors (disclosed above in Wasekura as 62;  and herein as node in common to emitters of 6d, 6e); 
a first node (node common to 6a, 6d) to be coupled to a load (M), 
the first node being coupled to the main source of the first MOS transistor (6a) and the drain of the second MOS transistor (6d;  ¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]); 
a second node (node common to 6b, 6e) to be coupled to the load (M), 
the second node being coupled to the main source of the third MOS transistor (6b) and the drain of the fourth MOS transistor (6e;  ¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]); . . . 
 . . . a control circuit (42, 44) that controls the first to fourth MOS transistors based on voltages of the third to sixth nodes (¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]), 
wherein when a current flows from the second diode to the fourth MOS transistor through the load, 
the control circuit estimates a current value (¶ [0028] - ¶ [0030]) from the first node to the second node using the voltage of the sixth node (¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the semiconductor device, disclosed by Wasekura; by incorporating the current detecting circuit for a power element, disclosed by Nagaoka; in order to provide a current detecting circuit that detects a current value through a power element and transmits a detection signal to a control circuit in every cycle of the carrier (Nagaoka; Abstract).  
Each driver IC (Nagaoka, FIG. 11,  43) corresponds to one of the driver IC’s (43a, 43b,  . . . 43e, 43f) in FIG. 10 and further, respectively corresponds to an instance of driver device (1) in Wasekura, FIG. 1.  In instant claims 1 and 7, first through fourth instances of transistors, diodes, resistors, etc. or fifth through eighth instances of transistors  . . . are disclosed as respective instances of corresponding devices in Wasekura, FIG. 1, instantiated at respective locations for driver IC’s in FIGs. 10 and 11, and by way of background, in FIG. 1 in Nagaoka.
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 7 above, except for 
further comprising: 
fifth to eighth amplifiers each coupled to the respective node of the third to sixth nodes, 
wherein the control circuit controls the first to fourth MOS transistors based on output voltages of the fifth to eighth amplifiers.  
However, Wasekura further discloses, in FIG. 1:
further comprising: 
fifth to eighth amplifiers (46) each coupled to the respective node of the third to sixth nodes (¶ [0034] - ¶ [0043]), 
wherein the control circuit controls the first to fourth MOS transistors based on output voltages of the fifth to eighth amplifiers (¶ [0044] - ¶ [0054], ¶ [0057] - ¶ [0062]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 7 above, except for 
wherein the first to fourth MOS transistors each comprises ninth and tenth MOS transistors, 
wherein a source of the ninth MOS transistor is the main source and a source of the tenth MOS transistor is the sense source, and 
wherein a drain of the ninth MOS transistor is coupled to a drain of the tenth MOS transistor and a gate of the ninth MOS transistor is coupled to a gate of the tenth MOS transistor.  
However, Wasekura further discloses, in FIG. 1:
wherein the first to fourth MOS transistors each comprises ninth (12) and tenth MOS transistors (13), 
wherein a source of the ninth MOS transistor ("E";  ¶ [0018]) is the main source and a source of the tenth MOS transistor is the sense source ("SE;"  ¶ [0012] - ¶ [0024]), and 
wherein a drain of the ninth MOS transistor is coupled to a drain of the tenth MOS transistor (at "C") and a gate of the ninth MOS transistor is coupled to a gate of the tenth MOS transistor (at "G";  ¶ [0012] - ¶ [0024]).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 7 above, except for wherein, the second power supply has lower voltage than the first power supply.  
However, Wasekura further discloses, in FIG. 1:
wherein, the second power supply has lower voltage than the first power supply (¶ [0012] - ¶ [0024]). 
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein when a current flows from the second diode to the third diode through the load, 
a current control circuit estimates a current value from the first node to the second node using ON/OFF histories of the first to fourth transistors and the first and second power supplies.  
However, Nagaoka further discloses, in FIGs. 1, 10, & 11:
wherein when a current flows from the second diode to the third diode through the load, 
a current control circuit estimates a current value from the first node to the second node using ON/OFF histories of the first to fourth transistors and the first and second power supplies (¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 7 above, except for 
wherein when a current flows from the second diode to the third diode through the load, 
a current control circuit estimates a current value from the first node to the second node using ON/OFF histories of the first to fourth MOS transistors and the first and second power supplies.   
However, Nagaoka further discloses, in FIGs. 1, 10, & 11:
wherein when a current flows from the second diode to the third diode through the load, 
a current control circuit estimates a current value from the first node to the second node using ON/OFF histories of the first to fourth MOS transistors and the first and second power supplies (¶ [0028] - ¶ [0030], ¶ [0048] - ¶ [0052]).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842